                                  UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  JOYCE SIMMONS,                                      Case No. 19-cv-04536-VC (PR)
                    Petitioner,
                                                      ORDER TO SHOW CAUSE
            v.

  W.Z. JENKINS,
                    Respondent.



       Joyce Simmons, a federal inmate at the Federal Correctional Institution in Dublin,

California, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241

challenging the loss of good time credits at two disciplinary hearings. Simmons has paid the

$5.00 filing fee.

       It does not appear from the face of the petition that it is clearly without merit. Good

cause appearing, the Court hereby issues the following orders:
       1.        The Clerk of the Court shall serve a copy of this Order and the petition and all

attachments thereto upon Respondent and Respondent’s attorney, the United States Attorney for

the Northern District of California in San Francisco. The Clerk also shall serve a copy of this

Order on Simmons.

       2.        No later than sixty days from the date of this Order, Respondent shall file with

this Court and serve upon Simmons an Answer, showing cause why a writ of habeas corpus

should not be issued. Respondent shall file with the Answer all portions of the disciplinary

hearings records that are relevant to a determination of the issues presented by the petition. If
Simmons wishes to respond to the Answer, she shall do so by filing a Traverse with the Court
and serving it on Respondent within thirty days of her receipt of the Answer. If she does not do

so, the petition will be deemed submitted and ready for decision on the date the Traverse is due.

       3.      No later than sixty days from the date of this Order, Respondent may file with this

Court and serve upon Simmons a motion to dismiss on procedural grounds in lieu of an Answer.

If Respondent files such a motion, Simmons shall file with the Court and serve on Respondent an

opposition or statement of non-opposition to the motion within thirty days of receipt of the

motion, and Respondent shall file with the Court and serve on Simmons a reply within fourteen

days of receipt of an opposition.

       4.      It is Simmons’s responsibility to prosecute this case. She must keep the Court

informed of any change of address by filing a separate paper with the Clerk headed “Notice of

Change of Address,” and must comply with the Court's orders in a timely fashion. She also must

serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

document to Respondent’s counsel.

       5.      Extensions of time are not favored, though reasonable extensions will be granted.

Any motion for an extension of time must be filed no later than three days prior to the deadline

sought to be extended.



       IT IS SO ORDERED.
Dated: October 3, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
